DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10159050. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffatt et al. (USPN 2016/0099769).
Consider claim 1, Moffatt discloses a method of maximizing a signal-to-interference-plus-noise ratio (SINR) of wireless signals transmitted to a user terminal, the method comprising: allocating, by a controller, differently sized portions of a per-beam power budget among a plurality of subcarriers included in a beam formed by a modulation transmitter (see [0056] and [0073]; “The transmit power is each beam to reach a maximum allowed level” and “A large number of closely spaced orthogonal sub-carrier signals are used to carry data on several parallel data streams or channels.”); and controlling, by the controller in accordance with the allocated per-beam power budget, one or more resource elements transmitted by the modulation transmitter to communicate with the user terminal (see [0055; 0073; 0100]; “a controller 208 that runs a power control algorithm 216. The power control algorithm 216 takes into account the number of spatially overlapping and non-overlapping beams” and “…the power density of what is transmitted scales based on user bandwidth. Bandwidths may vary between 540 kHz to 20 MHz, for example” “The subcarrier mappers 500(1)-500(n) map each user to specific sets of subcarriers.”).
However, Moffatt does not explicitly disclose plurality of subcarriers included in a beam.
Nevertheless, Moffatt discloses each user is assigned a set of subcarriers and a beam (see fig. 2; [0073;0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to provide plurality of subcarriers in a beam in order to robustly communicate interference free.
Consider claim 2 as applied to respective claim, Moffat as modified discloses a sum of the differently sized-portions of the per-beam power budget equals a maximum The transmit power is adjusted for each beam to reach a maximum allowed level”).
Consider claim 3 as applied to respective claim, Moffat as modified discloses re-allocating the differently sized portions of the per-beam power budget across an interval of time in accordance with changing scheduled usage of an available set of subcarriers corresponding to the beam to thereby cause the beam to be continuously radiated across the interval of time in accordance with the maximum per-beam power limit (see [0059]; “In section 272 of the chart 250, the antenna power graph 274 has a power level of Level 3 for three non-overlapping beams. Similar to section 252, the upper levels 276 of the antenna power graph 254 correspond to only generating data traffic for the narrow beam 220. The power level is slightly reduced when simultaneously generating data traffic for the narrow beam 220 and generating control information for the wide beam 230, as indicated by the dips 258 in the antenna power graph 274.” Examiner Note: Moffatt takes into account the changing conditions and adjusts power accordingly and scheduling is a known obvious feature).
Consider claim 4 as applied to respective claim, Moffat as modified discloses allocating the differently sized portions of the per-beam power budget among the plurality of subcarriers included in the beam is based on at least one of: a scheduled usage of the plurality of subcarriers, a current usage of the plurality of subcarriers, a change in an interference condition, a change in a traffic characteristic, or a change in a traffic demand (see [0054]; “The transmit power is adjusted for each beam ” “power density of what is transmitted scales based on user bandwidth”).
Consider claim 5 as applied to respective claim, Moffat as modified discloses allocating the differently sized portions of the per-beam power budget among the plurality of subcarriers included in the beam is further based on bandwidth allocated to the user terminal (see [0054]; “The transmit power is adjusted for each beam to reach a maximum allowed level” “power density of what is transmitted scales based on user bandwidth”).
Consider claim 6 as applied to respective claim, Moffat as modified discloses the plurality of subcarriers are scheduled to be in use across a plurality of carriers, a number of the scheduled plurality of scheduled subcarriers is less than a total number of available subcarriers, and a remainder of the available subcarriers that are not scheduled to be in use is not allocated any portion of the per-beam power budget (see [0047;0100]; “allocation for downlink and uplink scheduling” “The subcarrier mappers 500(1)-500(n) map each user to specific sets of subcarriers”; Examiner Note: scheduling and allocation of communication resources is a known practice. It is obvious to schedule less subcarriers than are actually available, opposite would be counterintuitive. Furthermore, any unassigned communication resources should not be allocated power because doing such would not be an optimal use of total power.).
Consider claim 9 as applied to respective claim, Moffat as modified discloses the differently sized portions of the per-beam power budget are a first set of differently sized portions of the per-beam power budget, the beam is a first beam, the allocated per-
Consider claim 10 as applied to respective claim, Moffat as modified discloses a sum of the first set of differently sized portions of the per-beam power budget and the second set of portions of the per-beam power budget is less than or equal to an aggregated maximum power limit of an antenna array corresponding to the modulation transmitter (see [0054]; “The transmit power is adjusted for each beam to reach a maximum allowed level”).
Consider claim 11, Moffat discloses a wireless communication system, comprising: a modulation transmitter configured to wirelessly communicate with a user terminal via a beam formed in a frequency band, the beam subject to a per-beam power budget; and a controller configured to control one or more resource elements transmitted by the modulation transmitter to communicate with the user terminal by allocating differently sized portions of the per-beam power budget among a plurality of a controller 208 that runs a power control algorithm 216. The power control algorithm 216 takes into account the number of spatially overlapping and non-overlapping beams” and “…the power density of what is transmitted scales based on user bandwidth. Bandwidths may vary between 540 kHz to 20 MHz, for example” “The subcarrier mappers 500(1)-500(n) map each user to specific sets of subcarriers.”).
However, Moffatt does not explicitly disclose plurality of subcarriers included in a beam.
Nevertheless, Moffatt discloses each user is assigned a set of subcarriers and a beam (see fig. 2; [0073;0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to provide plurality of subcarriers in a beam in order to robustly communicate interference free.
Consider claim 12 as applied to respective claim, Moffat as modified discloses a sum of the differently sized-portions of the per-beam power budget equals a maximum per-beam power limit (see [0054]; “The transmit power is adjusted for each beam to reach a maximum allowed level”).
Consider claim 13 as applied to respective claim, Moffat as modified discloses the controller is further configured re-allocate the differently sized portions of the per-beam power budget across an interval of time in accordance with changing scheduled usage of an available set of subcarriers corresponding to the beam to thereby cause the beam to be continuously radiated across the interval of time in accordance with the In section 272 of the chart 250, the antenna power graph 274 has a power level of Level 3 for three non-overlapping beams. Similar to section 252, the upper levels 276 of the antenna power graph 254 correspond to only generating data traffic for the narrow beam 220. The power level is slightly reduced when simultaneously generating data traffic for the narrow beam 220 and generating control information for the wide beam 230, as indicated by the dips 258 in the antenna power graph 274.” Examiner Note: Moffatt takes into account the changing conditions and adjusts power accordingly and scheduling is a known obvious feature).
Consider claim 14 as applied to respective claim, Moffat as modified discloses the allocation of the differently sized portions of the per-beam power budget among the plurality of subcarriers included in the beam is based on at least one of: a scheduled usage of the plurality of subcarriers, a current usage of the plurality of subcarriers, a change in an interference condition, a change in a traffic characteristic, or a change in a traffic demand (see [0054]; “The transmit power is adjusted for each beam to reach a maximum allowed level” “power density of what is transmitted scales based on user bandwidth”).
Consider claim 15 as applied to respective claim, Moffat as modified discloses the allocation of the differently sized portions of the per-beam power budget among the plurality of subcarriers included in the beam is further based on bandwidth allocated to the user terminal (see [0054]; “The transmit power is adjusted for each ” “power density of what is transmitted scales based on user bandwidth”).
Consider claim 16 as applied to respective claim, Moffat as modified discloses the plurality of subcarriers are scheduled to be in use across a plurality of carriers, a number of the scheduled plurality of scheduled subcarriers is less than a total number of available subcarriers, and a remainder of the available subcarriers that are not scheduled to be in use is not allocated any portion of the per-beam power budget (see [0047;0100]; “allocation for downlink and uplink scheduling” “The subcarrier mappers 500(1)-500(n) map each user to specific sets of subcarriers”; Examiner Note: scheduling and allocation of communication resources is a known practice. It is obvious to schedule less subcarriers than are actually available, opposite would be counterintuitive. Furthermore, any unassigned communication resources should not be allocated power because doing such would not be an optimal use of total power.).
Consider claim 19 as applied to respective claim, Moffat as modified discloses the one or more resource elements is a first set of resource elements, the user terminal is a second user terminal, and the controller is further configured to control a second set of resource elements transmitted by the modulation transmitter to communicate with a second user terminal by allocating portions of the per-beam power budget among a plurality of subcarriers included in a second beam, the second beam and the first beam being non-overlapping beams (see fig. 11; two planes 120 with two separate beams in communication).
claim 20 as applied to respective claim, Moffat as modified discloses a sum of the differently sized portions of the per-beam power budget corresponding to the first beam and a sum of the portions of the per-beam power budget corresponding to the second beam is less than or equal to an aggregated maximum power limit of an antenna array via which the first beam and the second beam are simultaneously radiated (see [0054]; “The transmit power is adjusted for each beam to reach a maximum allowed level”).

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


September 11, 2021

/FAYYAZ ALAM/